DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including original claims 1-15 and newly added claims 21-25, in the reply filed on 9/27/2022 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 appears to contain a typographic error.  The Examiner suggests the following amendment:

4. The semiconductor structure of Claim 1, wherein each of the second bonding pads have a surface facing the second substrate and in contact with the dielectric layer.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,018,104. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The following table compares the limitations of the application to the limitations of the patent.

Instant Application
Patent 11,018,104
Differences
Claim 1
A semiconductor structure comprising:

a first substrate; 




a plurality of first bonding pads disposed over the first substrate and comprising a first width; 

a plurality of second bonding pads disposed over the first substrate and comprising a second width greater than the first width,
wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads; 

a second substrate; and 

a dielectric layer between the first substrate and the second substrate, 



wherein the first bonding pads and the second bonding pads are arranged to form a plurality of columns and a plurality of rows, and
two of the second bonding pads are disposed at two opposite ends of each column and two opposite ends of each row.
Claim 1
A semiconductor structure comprising: 

a first substrate; 

a first dielectric layer disposed over the first substrate; 

a plurality of first bonding pads disposed in the first dielectric layer and comprising a first width; 

a plurality of second bonding pads disposed in the first dielectric layer and comprising a second width greater than the first width, wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads; 

a second substrate; and 

a second dielectric layer disposed over the second substrate, wherein a portion of the second dielectric layer is in physical contact with the second bonding pad, and 
wherein the first bonding pads and the second bonding pads are arranged to form a plurality of columns and a plurality of rows, and two of the second bonding pads are disposed at two opposite ends of each column and two opposite ends of each row.
Claim 1 of the application is broader in scope than claim 1 of the patent, removing the first dielectric layer.  However, the dielectric layer of the application is equivalent to the patent’s first dielectric layer, second dielectric layer, or a combination of the two dielectric layers.
Claim 2
The semiconductor structure of Claim 1, 

wherein the first bonding pads and the second bonding pads are embedded in the dielectric layer.
Claim 1


…a plurality of first bonding pads disposed in the first dielectric layer…, and
…a plurality of second bonding pads disposed in the first dielectric layer…

The limitations of claim 2 are recited in claim 1 of the patent
Claim 3
The semiconductor structure of Claim 1, 

wherein the dielectric layer has a first surface in contact with the first substrate and a second surface in contact with the second substrate.
Claim 1


…a first dielectric layer disposed over the first substrate…, and
…a second dielectric layer disposed over the second substrate…
The limitations of claim 3 are more narrow than corresponding limitations of the patent, requiring the dielectric layer(s) to be in contact with the substrates.
Claim 4
The semiconductor structure of Claim 1, 

wherein the second bonding pads has a surface facing the second substrate and in contact with the dielectric layer.
Claim 17


… the second bonding pads facing the second substrate…, and

…a first dielectric layer comprising a plurality of…second openings,…filling…the second openings with a conductive material to form…a plurality of second bonding pads



The limitations of claim 4 correspond to limitations of claim 17 of the patent.
Claim 5
The semiconductor structure of Claim 1, 

further comprising plurality of third bonding pads disposed over the second substrate, 

wherein the third bonding pads comprise a third width equal to the first width of the first bonding pads.
Claim 3



plurality of third bonding pads disposed in the second dielectric layer, 

wherein the third bonding pads comprises comprise a third width different from the first width of the first bonding pads.

The limitations of claim 4 correspond to limitations of claim 3 of the patent.  The second dielectric layer of the patent is over the second  substrate.  The application recites a different third bonding pad width than the patent.
Claim 6
The semiconductor structure of Claim 5, 

wherein each of the third bonding pads is in physical contact with a portion of the one of the first bonding pads or a portion of the one of the second bonding pads.
Claim 4
The semiconductor structure of Claim 3,

wherein each of the third bonding pads is in physical contact with a portion of the one of the first bonding pads or a portion of the one of the second bonding pads.



Claim 6 of the application corresponds to claim 3 of the patent.
Claim 7
The semiconductor structure of Claim 5,

further comprising a plurality of fourth bonding pads disposed over the second substrate,

wherein the fourth bonding pad comprises a fourth width.
Claim 7
The semiconductor structure of Claim 3,

 further comprising a plurality of fourth bonding pads disposed in the second dielectric layer, 

wherein the fourth bonding pad comprises a fourth width greater than the third width.

Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8
The semiconductor structure of Claim 7, 

wherein the fourth width is equal to the third width or greater than the third width.
Claim 7



…fourth width greater than the third width…


Claim 8 of the application corresponds to claim 7 of the patent.
Claim 9
The semiconductor structure of Claim 7, 

wherein the third bonding pads contact with the first bonding pads, and 

the fourth bonding pads contact with the second bonding pads.
Claim 8
The semiconductor structure of Claim 7,

 wherein the third bonding pads contact with the first bonding pads, and 

the fourth bonding pads contact with the second bonding pads.
Claim 9 of the application corresponds to claim 8 of the patent.
Claim 10
The semiconductor structure of Claim 1,

further comprising a fifth bonding pad disposed over the first substrate and between the first bonding pads and the second bonding pads, 

wherein the fifth bonding pad comprises a fifth width greater than the first width and less than the second width.
Claim 9
The semiconductor structure of Claim 1, 

further comprising a fifth bonding pad disposed in the first dielectric layer and between the first bonding pads and the second bonding pads, 

wherein the fifth bonding pad comprises a fifth width greater than the first width and less than the second width.

Claim 10 of the application corresponds to claim 9 of the patent.
Claim 11
A semiconductor structure comprising: 

a first substrate; 




a plurality of first bonding pads disposed over the first substrate; and 


a plurality of second bonding pads disposed over the first substrate, 

















wherein the first bonding pads are separated from each other in a first distance, and 

the second bonding pad is separated from its adjacent first bonding pad in a second distance, and 

the second distance is greater than the first distance.
Claim 11
A semiconductor structure comprising: 

a first substrate; 

a dielectric layer disposed over the first substrate; 

a plurality of first bonding pads disposed in the dielectric layer and comprising a first width; and 

a plurality of second bonding pads disposed in the dielectric layer and comprising a second width less than the first width, 

wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads, 

wherein the first bonding pads and the second bonding pads are arranged to form a plurality of first columns and a plurality of first rows, and two of the second bonding pads are disposed at two opposite ends of each first column and two opposite ends of each first row, 

wherein the first bonding pads are spaced apart from each other in a first distance, and 

the second bonding pad is separated from its adjacent first bonding pad in a second distance, and 

the second distance is greater than the first distance.

The limitations of claim 11 of the application are recited in claim 11 of the patent.







Since the dielectric layer of the patent is over the first substrate, the second bonding pads are also over the first substrate.
Claim 12
The semiconductor structure of Claim 11, 

further comprising a first dielectric layer disposed over the first substrate, 

wherein a top surface of the first dielectric layer is substantially aligned with top surfaces of the first bonding pads and top surfaces of the second bonding pads.
Claim 11



…a dielectric layer disposed over the first substrate…


n/a

The limitations of claim 12 are partially recited in claim 11 of the patent.
Claim 13
The semiconductor structure of Claim 11, further comprising: 

a second substrate comprising a surface facing the first substrate; 

a plurality of third bonding pads disposed on the surface of the second substrate; and 


a plurality of fourth bonding pads disposed on the surface of the second substrate.

The semiconductor structure of Claim 11, further comprising: 

a second substrate comprising a surface facing the first substrate; 

a plurality of third bonding pads disposed on the surface of the second substrate and comprising a third width; and 

a plurality of fourth bonding pads disposed on the surface of the second substrate and comprising a fourth width greater than the third width.

The limitations of claim 13 are recited in claim 14 of the patent.
Claim 14
The semiconductor structure of Claim 13, 

wherein the third bonding pads and the fourth bonding pads are arranged in a plurality of second columns and a plurality of second rows, and 


two of the fourth bonding pads are disposed at two opposite ends of each second column and two opposite ends of each second row.
Claim 16
The semiconductor structure of Claim 14, 

wherein the third bonding pads and the fourth bonding pads are arranged in a plurality of second columns and a plurality of second rows, and 

two of the fourth bonding pads are disposed at two opposite ends of each second column and two opposite ends of each second row.

Claim 14 of the application corresponds to claim 16 of the patent.
Claim 15
The semiconductor structure of Claim 13, 

further comprising a second dielectric layer disposed over the surface of the second substrate, 

wherein a top surface of the second dielectric layer is substantially aligned with top surfaces of the third bonding pads and top surfaces of the fourth bonding pads.

Claim 1



…a second dielectric layer disposed over the second substrate…

The limitations of claim 15 are partially recited in claim 1 of the patent.



Claim 21
A semiconductor structure comprising: 

a first substrate; 

a second substrate; and 

a bonding structure disposed between the first substrate and the second substrate, wherein the bonding structure comprises: 

a dielectric layer;



a plurality of first bonding pads disposed in the dielectric layer; 


a plurality of second bonding pads disposed in the dielectric layer; and 



a plurality of third bonding pads disposed in the dielectric layer, 

wherein each third bonding pad is bonded to the first bonding pad or the second bonding pad, 

wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads, 

a width of each first bonding pad is less than a width of each second bonding pad, and 




a width of each third bonding pad is less than the width of each second bonding pad.
Claim 1
A semiconductor structure comprising: 

a first substrate; 

a second substrate;






a first dielectric layer disposed over the first substrate; 

a plurality of first bonding pads disposed in the first dielectric layer and comprising a first width; 

a plurality of second bonding pads disposed in the first dielectric layer and comprising a second width greater than the first width, 

plurality of third bonding pads disposed in the second dielectric layer (claim 3) 






wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads; 
plurality of second bonding pads disposed in the first dielectric layer and comprising a second width greater than the first (bonding pad) width





a second dielectric layer disposed over the second substrate, wherein a portion of the second dielectric layer is in physical contact with the second bonding pad, and wherein the first bonding pads and the second bonding pads are arranged to form a plurality of columns and a plurality of rows, and two of the second bonding pads are disposed at two opposite ends of each column and two opposite ends of each row.

The limitations of claim 21 are recited in claims 1 and 3 of the patent, with the additional limitation of the third bonding pad bonded to first or second bonding pads.

Claim 22
The semiconductor structure of Claim 21, 
wherein the width of the third bonding pad is equal to than the width of each first bonding pad.
Claim 3

wherein the third bonding pads comprises comprise a third width different from the first width of the first bonding pads.


Similar to claim 5, the application recites a different third bonding pad width than the patent.
Claim 23
The semiconductor structure of Claim 21, 

wherein sidewalls of the second bonding pad and a portion of a bottom surface of the second bonding pad is in contact with the dielectric layer.




n/a

Claim 3 of the application does not have a corresponding claim in the patent.
Claim 24
The semiconductor structure of Claim 21,

wherein the first bonding pads are separated from each other in a first distance, and the second bonding pad is separated from its adjacent first bonding pad in a second distance, and the second distance is greater than the first distance.
Claim 11



wherein the first bonding pads are spaced apart from each other in a first distance, and the second bonding pad is separated from its adjacent first bonding pad in a second distance, and the second distance is greater than the first distance.


The limitations of claim 24 are recited in claim 11 of the patent.

Claim 25
The semiconductor structure of Claim 24, 

wherein the third bonding pads separated from each other in a third distance, and the third distance is equal to the first distance.

n/a

Claim 25 of the application does not have a corresponding claim in the patent.


As noted above, the limitation in the instant application are substantially overlapping in scope to corresponding claims in the patent.  Although some claims are slightly different, they represent nothing more than changes in size/dimensions and rearrangement of essential working parts, and therefore are not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (PG Pub. No. US 2012/0043656 A1).
Regarding claim 11, Hayashi teaches a semiconductor structure (¶ 0093 & fig. 4: 1) comprising: 
a first substrate (¶ 0095: 3); 
a plurality of first bonding pads (¶ 0115: 16a) disposed over the first substrate (fig. 4: 16a disposed over bottom surface of 3); and 
a plurality of second bonding pads (¶ 0115: 16b) disposed over the first substrate (fig. 4: 16b disposed over bottom surface of 3), 
wherein the first bonding pads are separated from each other in a first distance (¶ 0166: 16a separated by distance L1), and the second bonding pad is separated from its adjacent first bonding pad in a second distance (¶ 0164: 16b separated from 16a by distance G1), and the second distance is greater than the first distance (¶ 0164 & fig. 2: G1>L1).

Regarding claim 13, Hayashi teaches the semiconductor structure of Claim 11, further comprising: 
a second substrate (¶ 0106: 31) comprising a surface facing the first substrate (fig. 29 surface 31a faces 3); 
a plurality of third bonding pads (¶ 0202: 32b) disposed on the surface of the second substrate (fig. 24: 32b disposed on 31a); and 
a plurality of fourth bonding pads (¶ 0202: 32a) disposed on the surface of the second substrate (fig. 24: 32a disposed on 31a).

Regarding claim 14, Hayashi teaches the semiconductor structure of Claim 13, wherein the third bonding pads and the fourth bonding pads are arranged in a plurality of second columns and a plurality of second rows (fig. 25: 32a and 32b arranged in a plurality of columns and rows), and two of the fourth bonding pads are disposed at two opposite ends of each second column and two opposite ends of each second row (fig. 25: two 32a arranged at opposite ends of rows and columns of 32b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Kim et al. (PG Pub. No. US 2017/0358553 A1) in view of Sawamoto (PG Pub. No. US 2004/0227236 A1).
Regarding claim 1, Hayashi teaches a semiconductor structure (figs. 2, 61 among others) comprising: 
a first substrate (3); 
a plurality of first bonding pads (16b) disposed over the first substrate and comprising a first width (implicit); 
a plurality of second bonding pads (16a) disposed over the first substrate and comprising a second width greater than the first width (implicit), wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads (figs. 50, 52, 59 among others: 16a forms frame pattern surrounding 16b); and
a second substrate (31), 
wherein the first bonding pads and the second bonding pads are arranged to form a plurality of columns and a plurality of rows, and two of the second bonding pads are disposed at two opposite ends of each column and two opposite ends of each row (fig. 50 among others: 16a disposed at ends of rows/columns of 16b).
Hayashi does not teach a dielectric layer between the first substrate and the second substrate.
Sawamoto teaches a substrate (fig. 1: 11, analogous to 3 of Hayashi), a dielectric layer (¶ 0049: 14) disposed on a substrate surface (fig. 1: 14 disposed on a bottom surface of 11), wherein first and second bonding pads (plurality of 12, analogous to 16b and 16a of Hayashi) are embedded in the dielectric layer (fig. 1: 12 embedded in 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the invention of Hayashi with the dielectric layer of Sawamoto, as a means to control the shape of the interconnect (Hayashi, 6 and Sawamoto, 21) formed on the bonding pads.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 1, wherein the first bonding pads and the second bonding pads are embedded in the dielectric layer (Sawamoto, fig. 1: 12 embedded in 14).

Regarding claim 4, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 1, wherein the second bonding pads has a surface facing the second substrate (Hayashi, fig. 29: 6, corresponding to 16a of fig. 61, faces 31) and in contact with the dielectric layer (as modified by Sawamoto, 12 contacts 14).

Regarding claim 5, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 1, further comprising plurality of third bonding pads (Hayashi, bonding pads 32) disposed over the second substrate (Hayashi, fig. 29: 32 disposed on 31), wherein the third bonding pads comprise a third width (implicit).
Although Hayashi in view of Sawamoto is silent to the third width is equal to the first width of the first bonding pads, Hayashi in view of Sawamoto does teach the third bonding pad is connected to the same solder ball as the first bonding pad (Hayashi, bond pad 16 disposed under chip 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third width to be the same as or different from the first width of the first bonding pad, as a means to configure the third bonding pad with sufficient width to accommodate the solder ball connected to the first bonding pad.

Regarding claims 7-8, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 5, further comprising a plurality of fourth bonding pads disposed over the second substrate (Hayashi, fig. 29: bonding pad 32 disposed in peripheral region of 31a).
Hayashi in view of Sawamoto does not teach wherein the fourth bonding pad comprises a fourth width equal to the third width, but does teach a solder ball connected to the fourth bonding pad is larger than a solder ball connected to the third bonding pad (Hayashi, fig. 61: 16 in region 51 larger than 16 in region 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fourth width substantially equal to the third width, as a means to provide a pad with a width sufficient to accommodate the larger solder ball diameter. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 7, wherein the third bonding pads contact with the first bonding pads, and the fourth bonding pads contact with the second bonding pads (Hayashi, fig. 29: peripheral pads 32 contact peripheral pads 16, corresponding to 16a of fig. 61, and central pads 32 contact central pads 16, corresponding to 16b of fig. 61).

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Sawamoto as applied to claim 1 above, and further in view of Hagimoto et al. (PG Pub. No. US 2013/0207271 A1).
Regarding claim 3, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 1, wherein the dielectric layer has a first surface in contact with a second substrate (Sawamoto, fig. 1: 14 in contact with 11).  Hayashi in view of Sawamoto further teaches dielectric layer 43 in contact with first substrate PK12 (fig. 1).
Hayashi in view of Sawamoto does not teach wherein the dielectric layer has a first surface in contact with the first substrate and a second surface in contact with the second substrate.
Hagimoto teaches a semiconductor structure including a dielectric layer (¶¶ 0092-0094: 214/224) in contact with first substrate 201 and second substrate 202 (fig. 9). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Hayashi in view of Sawamoto with the dielectric layer of Hagimoto, as a means to provide electrical insulation between adjacent bonding pads (Hagimoto, ¶ 0092).  

Regarding claim 6, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 5, wherein each of the third bonding pads is in contact with a portion of the one of the first bonding pads or a portion of the one of the second bonding pads (Hayashi, fig. 29: 32 in at least electrical contact with 6, analogous to 16a and/or 16b of fig. 61).
Hayashi in view of Sawamoto does not teach the third bonding pads is in physical contact with a portion of the one of the first bonding pads or a portion of the one of the second bonding pads.
Hagimoto teaches a semiconductor structure including third bonding pads (¶ 0094: 225, similar to 32a of Hayashi) in physical contact with first bonding pads (¶ 0092 & fig. 9: 225 in physical contact with bonding pads 215). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Hayashi in view of Sawamoto with the direct bonding of Hagimoto, as a means to optimize electrical connection between the bonding electrodes, and provide a highly reliable semiconductor device (Hagimoto, ¶¶ 0010-0013).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Sawamoto as applied to claim 1 above, and further in view of Sakai et al. (Patent No. US 5,894,984 A).
Regarding claim 10, Hayashi in view of Sawamoto teaches the semiconductor structure of Claim 1, further comprising a fifth bonding pad disposed over the first substrate and between the first bonding pads and the second bonding pads (Hayashi, figs. 59 & 61 among others: at least one pad laterally disposed between at least one 16a pad and at least one 16b pad).
Hayashi in view of Sawamoto as applied to claim 1 above does not teach wherein the fifth bonding pad comprises a fifth width greater than the first width and less than the second width.
Sakai teaches an integrated circuit structure (fig. 6 among others) including a central bonding structure (col. 6 lines 21-22: 8a) with a width greater than an outer bonding structure (fig. 6: 8a wider than 8b)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the fifth as a matter of design choice, as a means to optimize contact area of the bonding structures, while minimizing thermal deformation (Sakai, col. 3, lines 30-37). Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 11 and 13 above, and further in view of Tsai et al. (PG Pub. No. US 2018/0254240 A1).
Regarding claim 12, Hayashi teaches the semiconductor structure of Claim 11, comprising first bonding pads (16a) and second bonding pads (16b) on a first substrate (3).
Hayashi does not teach a first dielectric layer disposed over the first substrate, wherein a top surface of the first dielectric layer is substantially aligned with top surfaces of the first bonding pads and top surfaces of the second bonding pads.
Tsai teaches a substrate (¶ 0025: 400) including a first dielectric layer (¶ 0025: 410) disposed over the first substrate (fig. 4: 410 disposed over 400), wherein a top surface of the first dielectric layer is substantially aligned with top surfaces of first bonding pads and top surfaces of second bonding pads (¶ 0026: An exposed surface 413 of first bump pad 406 and an exposed surface 414 of second bump pad 407 are substantially coplanar to an exposed surface 415 of second dielectric layer 410).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Hayashi with the dielectric layer of Tsai, as a means to maintain structural integrity of solder material 707 bonded to the second bump pads 406 and 407 (Tsai, ¶ 0041). 

Regarding claim 15, Hayashi teaches the semiconductor structure of Claim 13, comprising third bonding pads (32b) and fourth bonding pads (32a) on a second substrate (31).
Hayashi does not teach a second dielectric layer disposed over the surface of the second substrate, wherein a top surface of the second dielectric layer is substantially aligned with top surfaces of the third bonding pads and top surfaces of the fourth bonding pads.
Tsai teaches a substrate (¶ 0025: 400) including a second dielectric layer (¶ 0025: 410) disposed over the first substrate (fig. 4: 410 disposed over 400), wherein a top surface of the second dielectric layer is substantially aligned with top surfaces of third bonding pads and top surfaces of fourth bonding pads (¶ 0026: An exposed surface 413 of first bump pad 406 and an exposed surface 414 of second bump pad 407 are substantially coplanar to an exposed surface 415 of second dielectric layer 410).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Hayashi with the second dielectric layer of Tsai, as a means to maintain structural integrity of solder material 707 bonded to the second bump pads 406 and 407 (Tsai, ¶ 0041). 

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Hagimoto.
Regarding claim 21, Hayashi teaches a semiconductor structure (fig. 29) comprising:
a first substrate (31); 
a second substrate (3); and 
a bonding structure disposed between the first substrate and the second substrate (fig. 29: at least one bonding structure disposed between 31 and 3), wherein the bonding structure comprises 
a plurality of first bonding pads (¶ 0115 & fig. 2: pads 16b); 
a plurality of second bonding pads (¶ 0115: peripheral pads 16a); and 
a plurality of third bonding pads (¶ 0202 & fig. 25: peripheral pads 32a), 
wherein each third bonding pad is bonded to the first bonding pad or the second bonding pad (fig. 29: peripheral 32 pads bonded to peripheral 16 pads), 
wherein the second bonding pads are arranged to form a frame pattern surrounding the first bonding pads (fig. 2: 16a arranged to form a frame pattern surrounding 16b.
Hayashi does not teach:
the bonding structure further comprising a dielectric layer, 
the first, second and third bonding pads disposed in the dielectric layer, 
a width of each first bonding pad is less than a width of each second bonding pad, and 
a width of each third bonding pad is less than the width of each second bonding pad.
Hagimoto teaches a semiconductor structure (fig. 9: 200) including a dielectric layer (¶¶ 0092-0094: 214/224), a plurality of first and second bonding pads (¶ 0092: 215, similar to 16a/16b of Hayashi) disposed in the dielectric layer (fig. 9: 215 disposed in a portion of 214/224), and a plurality of third bonding pads (¶ 0094: 225, similar to 32a of Hayashi) disposed in the dielectric layer (fig. 9: 225 disposed in a portion of 214/224),
a width of each first bonding pad is less than a width of each second bonding pad (fig. 9: width of central pads 215 less than width of peripheral pads 215), and 
a width of each third bonding pad is less than the width of each second bonding pad (fig. 9: width of peripheral pads 225 less than width of peripheral pads 215).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Hayashi with the dielectric layer of Hagimoto, as a means to provide electrical insulation between adjacent bonding pads (Hagimoto, ¶ 0092).  Furthermore, the bond pad widths of Hagimoto reduce deterioration of bonding properties and minimize reduction in the reliability of the bonding of the semiconductor devices.  Modification of bond pad sizes would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
 
Regarding claim 22, Hayashi in view of Hagimoto teaches the semiconductor structure of Claim 21, wherein the width of the third bonding pad is equal to than the width of each first bonding pad (Hagimoto, fig. 9: width of at least one third bonding pad 225 appears to be substantially equal to the width of at least one first bonding pad 215).

Regarding claim 23, Hayashi in view of Hagimoto teaches the semiconductor structure of Claim 21, wherein sidewalls of the second bonding pad and a portion of a bottom surface of the second bonding pad is in contact with the dielectric layer (Hagimoto, fig. 9: sidewalls of at least one second bonding pad 225 and a portion of a bottom surface of the at least one second bonding pad 225 is in contact with a portion of 214/224).

Regarding claim 24, Hayashi in view of Hagimoto teaches the semiconductor structure of Claim 21, wherein the first bonding pads are separated from each other in a first distance (Hayashi, ¶ 0166 & fig. 2: 16b separated by a distance L2 and/or G3), and the second bonding pad is separated from its adjacent first bonding pad in a second distance (Hayashi, ¶ 0164 & fig. 2: 16a separated from 16b by a second distance G1), and the second distance is greater than the first distance (Hayashi, ¶ 0164 & fig. 9: G1>G3).

Regarding claim 25, Hayashi in view of Hagimoto teaches the semiconductor structure of Claim 24, wherein the third bonding pads separated from each other in a third distance, and the third distance is equal to the first distance (Hayashi, fig. 29: distance between peripheral pads 32a equal to distance between peripheral pads 16a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894